Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Patent Board Decision (1/28/2021). Claims 1-20 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 5, and 16, Examiner deems a method of operating an autonomous vehicle, comprising: detecting, by the autonomous vehicle from a second vehicle, at least one of a strategy mode or an action of the second vehicle; selecting an autonomous strategy mode from a plurality of autonomous strategy modes for the autonomous vehicle based at least in part on the detected at least one of the strategy mode or the action of the second vehicle, wherein the autonomous strategy mode for the autonomous vehicle comprises one of an uncoupled strategy mode, a permissive strategy mode, an assistive strategy mode, or a preventative strategy mode; selecting an action for the autonomous vehicle based at least in part on the selected autonomous strategy mode for the autonomous vehicle; and executing, by the autonomous vehicle, the selected action to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include an arrangement for selecting an autonomous strategy mode for a host vehicle from one of an uncoupled strategy mode, a permissive strategy mode, an assistive strategy mode, or a preventative strategy mode, based on a detected strategy mode or action 
Claims 2-4, 6-15, and 17-20 depend from claims 1, 5, and 16, respectively, and are deemed allowable at least by virtue of their dependence on said allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669